Citation Nr: 0948839	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for memory loss.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a depressive 
disorder (claimed as nerves).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, H.K., and D.K.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1966 to April 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  In December 2006, the case was remanded for 
additional development.  


FINDINGS OF FACT

1. The Veteran is not shown to have a chronic disability 
manifested by memory loss, or chronic symptoms of memory loss

2. Headaches were not noted in service; the preponderance of 
the evidence is against a finding that the Veteran's current 
headaches are related to his service or to any event therein.

3. A depressive disorder (claimed as nerves) was not noted in 
service; the preponderance of the evidence is against a 
finding that the Veteran's current depressive disorder is 
related to his service or to any event therein.


CONCLUSIONS OF LAW

1. Service connection for a disability manifested by memory 
loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).
2. Service connection for headaches is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

3. Service connection for a depressive disorder (claimed as 
nerves) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  September 2003, April 2005, and December 2006 
letters explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  A March 2006 
letter also informed the appellant of disability rating and 
effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.  A 
December 2008 supplemental statement of the case (SSOC) 
readjudicated the matters after the appellant and his 
representative responded and further development was 
completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that any VCAA timing defect may be cured by 
the issuance of fully compliant notification followed by 
readjudication of the claim).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records (including records from the Social Security 
Administration (SSA)) have been secured.  The RO arranged for 
psychiatric and neurological VA examinations in March 2004.  
The RO did not arrange for a VA examination in association 
with the claim of service connection for memory loss; 
however, as there is no competent (medical) evidence of a 
current condition, an examination and/or etiological opinion 
is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The Veteran alleges he was treated in service for memory 
loss, severe headaches, and a depressive disorder/nervous 
condition.  He states that he was first treated for these 
conditions while stationed in Korea; specifically, when he 
was hospitalized for several weeks after an explosion 
rendered him unconscious.  

The Veteran's service personnel records document that he 
served in the U.S. Army as a wheel vehicle mechanic, and was 
stationed in Korea from October 1966 to November 1967.  His 
STRs, including his November 1965 service entrance physical 
examination, April 1968 service separation physical 
examination, and their associated reports of medical history, 
are silent for any complaints, findings, treatment, or 
diagnoses pertaining to memory loss, headaches, or a 
depressive disorder/nerves.  They are also silent for any 
hospitalizations/treatment related to loss of consciousness.  
In December 2006, the Board remanded this matter for an 
exhaustive search of records related to the Veteran's alleged 
hospitalization in Korea, to include from alternate sources.  
In May 2007, the National Personnel Records Center (NPRC) 
responded that a search for 1967 treatment records from Camp 
Intercept, Inchon, Korea was negative.

August 1980 to January 1981 outpatient treatment records from 
Mountain Home VA Medical Center (VAMC) show that the 
Veteran's initial documented complaint of headaches was in 
August 1980, when he was hospitalized for almost a week after 
complaining of a sudden headache with blurred vision.  His 
past medical history was not considered to be contributory; 
his diagnosis at discharge was tension headache secondary to 
vascular spasm.  In October 1980, it was noted that the 
Veteran's headaches were tension-related as his symptoms did 
not fit a recognizable pattern.  Since he did not have a 
prior history of illness of any kind, his physicians were 
reluctant to say he was somatizing, and referred him for a 
neuropsychology consult.  In November 1980, the psychologist 
reviewed the Veteran's data and opined that he most likely 
was somatizing.  He stated further that the Veteran's 
history, interview, and personality testing results were 
consistent with a diagnosis of a personality disorder with 
marked hysterical features, noting that his symptoms were of 
the type and variety commonly seen in conversion reactions 
and malingering.  Also in November 1980, the Veteran was 
admitted for a CT scan of the brain and lumbar puncture.  On 
admission, he complained of severe headaches since August 
1980 and denied any history of trauma.  The CT scan did not 
reveal any intracranial mass lesions and the lumbar puncture 
did not reveal an etiological explanation for his symptoms.

Records from Dr. E.R.K. previously associated with the 
Veteran's claims file (in association with his claim for 
nonservice-connected pension benefits) show that he first 
evaluated the Veteran in March 1983.  At that time, the 
Veteran's main complaint was severe and persistent headaches 
of approximately 3 years duration.  He initially denied any 
emotional problems, but eventually acknowledged that he felt 
a little down.  He also gave a history of very significant 
vegetative problems.  In Dr. E.R.K.'s opinion, the Veteran 
"certainly did appear to be depressed with at least mild to 
moderate psychomotor retardation."  After reviewing his 
"unremarkable" CT scan and the results from various 
psychiatric diagnostic testing, which suggested conversion, 
Dr. E.R.K.'s impression was that the Veteran had a dysthymic 
disorder, or perhaps a major episode of depression in view of 
his significant vegetative problems.  He also suspected that 
psychological factors were contributing to the Veteran's 
headaches and other somatic complaints.  [In an April 2007 
letter, the Veteran's private psychiatrist, Dr. E.R.K., 
indicated that he last saw the Veteran in 1988 and that his 
records are purged after 10 years.]  

Records from Indian Path Hospital previously associated with 
the Veteran's claims file (in association with his claim for 
nonservice-connected pension benefits) show that he was 
hospitalized from July 20, 1983 to August 4, 1983 for a major 
episode of depression and somatization disorder.  This was 
his third hospitalization, having been recently discharged on 
July 3, 1983.  [In April 2007, Indian Path Hospital indicated 
that they did not have any records for the Veteran.]

On March 1985 VA examination (for nonservice-connected 
pension benefits purposes), the Veteran reported that he 
first saw a doctor in Korea for a "nerve problem," and was 
placed on an unknown medication.  He completed his service 
without any further problems until approximately 10 years 
later (in 1980) when he "fell over" at work.  He reported 
being unconscious for four days and being hospitalized at 
Mountain Home VAMC.  He stated that he had experienced 
blurred vision and headaches ever since that time.  After a 
mental status examination (during which the Veteran was able 
to recall the last 4 presidents, recall 3 of 3 objects in 5 
minutes, and was aware of recent current events), the 
examiner diagnosed somatization disorder with depression and 
mixed character disorder with dependent and histrionic 
features.  

SSA records show that in September 1985, it was determined 
that the Veteran had been disabled (as defined by the Social 
Security Act) since April 9, 1982; his primary (and only) 
diagnosis was somatization disorder.  Associated records 
include the transcript from a February 1984 hearing held 
before an Administrative Law Judge of the SSA.  During the 
hearing, the Veteran did not report being injured during 
service (when asked about his time in the military), but he 
did report having an episode while working in the coal mines 
after service when he suddenly bent over from not feeling 
well and had to be taken to the hospital.
Private treatment records from Dr. R.M.C. show that in 
February 1986 and December 1999, he reported that the 
Veteran's past medical history was significant for being 
disabled from the military because of nervous problems.

December 1998 to August 2006 private treatment records from 
Buchanan County Hospital show that the Veteran was treated 
extensively for complaints of headaches, blurred vision, and 
depression/anxiety.

On March 2004 VA psychiatric examination, the Veteran 
complained of being in a lot of pain, not seeing well, and 
being easily confused.  He reported that he started having 
pain in his head and neck in the early 1980s when he was at 
work and passed out.  Prior to that date, he never went to 
the hospital for anything.  He also complained of depression 
secondary to his pain.  He reported some occasional 
nightmares related to his service in Korea, but stated that 
most of his sleeplessness was associated with his pain.  
After a mental status examination (during which the examiner 
described the Veteran's remote memory as "intact" and his 
short-term recall as "fair"), depressive disorder, not 
otherwise specified, was diagnosed.  In the examiner's 
opinion, this was secondary to his general medical condition 
and not related to his military service.

On March 2004 VA neurological examination, the Veteran 
reported chronic recurrent headaches that began in service 
and had continued with increasing frequency.  He related that 
the headaches were usually accompanied by blurred vision and 
confusion.  Physical (including neurological) examination and 
diagnostic/clinical tests were unremarkable.  History of 
chronic, recurrent headaches, most likely migraine headaches, 
was diagnosed.

In April 2007, Athens Medical Center reported that they had 
no record of the Veteran as their patient.

In support of his claim, the Veteran has submitted lay 
statements from family members and acquaintances to the 
effect that he has had headaches and problems with his nerves 
continuously since service.  He also submitted a July 2006 
statement from E.S. who states he served in Korea with the 
Veteran, and remembers visiting him in a hospital there every 
day for a week until the Veteran regained consciousness.  
Shortly thereafter, he suffered the same illness as the 
Veteran and also lost consciousness and had to be 
hospitalized.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Memory loss.

The threshold matter that must be established here, as in any 
claim seeking service connection, is whether the Veteran 
indeed has the disability for which service connection is 
sought, i.e., memory loss.  The Veteran's STRs and his 
extensive postservice treatment records are silent for 
findings, treatment, or diagnosis pertaining to memory loss.  
Significantly, on March 1985 VA examination, the Veteran was 
able to recall the last 4 presidents, recall 3 of 3 objects 
in 5 minutes, and was aware of recent current events.  On 
March 2004 VA examination, his remote memory was intact and 
his short-term memory was fair.  The Veteran's own 
allegations that he has a chronic memory loss disability are 
contradicted by objective findings that he does not.  Memory 
loss is capable of detection by diagnostic testing, and the 
medical evidence in this matter which establishes that the 
Veteran does not have memory loss far outweigh in probative 
value the Veteran's bare allegations that he does.  While 
memory loss may be capable of lay observation, the Veteran's 
allegations are deemed compensation-driven, and not credible.  
Because the competent evidence of record does not show (or 
suggest) that the Veteran has a chronic disability manifested 
by memory loss, or chronic symptoms of memory loss, there is 
no valid claim of service connection for such disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, the 
claim must be denied.

Headaches and depressive disorder (claimed as nerves).

It is not in dispute that the Veteran currently has chronic 
headaches and a depressive disorder.  However, as headaches 
and a depressive disorder were not noted in service, service 
connection for such disabilities on the basis that they 
became manifest in service and persisted is not warranted.  
Consequently, what must be shown to establish service 
connection for chronic headaches and/or a depressive disorder 
is that such disabilities are related to disease or injury in 
service.  

There is no competent (medical) evidence in the record that 
relates the Veteran's chronic headaches (also diagnosed as 
migraine headaches) to his service.  Postservice treatment 
records and the March 2004 neurological VA examination only 
note the diagnosis and treatment of chronic headaches; they 
do not relate such disability to his service.  Furthermore, 
the record clearly establishes that the Veteran first 
complained of and was given a diagnosis of chronic headaches 
in August 1980, more than 12 years after his separation from 
service.  A lengthy time interval between the Veteran's 
service and the first postservice clinical notation of 
complaints or symptoms associated with the disability at 
issue is, of itself, a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As for depressive disorder, the Veteran was first given such 
psychiatric diagnosis more than 12 years after his separation 
from service, in November 1980.  In February 1986 and 
December 1999, the Veteran's private physician, Dr. R.M.C. 
reported that the Veteran's past medical history was 
significant for having been disabled from the military 
because of nervous problems.  The Board finds these 
statements to be lacking in probative value because they are 
but mere recordings of what the Veteran reported.  In LeShore 
v. Brown, 8 Vet. App. 405 (1995), the United States Court of 
Appeals for Veterans Claims (Court) found that "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional . . . ."  See also 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion").  

In contrast, the March 2004 VA examiner's opinion that the 
Veteran's current depressive disorder is related to his 
general medical condition (i.e., his chronic pain), and not 
his military service, was based on an independent and 
thorough review of his entire medical history.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion).  This opinion is 
also supported by the medical evidence of record which shows 
that the Veteran was referred for a neuropsychological 
evaluation after he continued to complain of headaches.  See 
August 1980 to January 1981 Mountain Home VAMC outpatient 
treatment records.  For these reasons, the Board finds the 
March 2004 VA opinion probative and persuasive.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994) (In evaluating 
medical opinions, the Board may place greater weight on one 
medical professional's opinion over another's depending on 
factors such as reasoning employed by the medical 
professionals, and whether or not and to what extent the 
review prior clinical records and other evidence).  
The Veteran has alleged that his current headaches and 
depressive disorder are related to an injury in service 
sustained when he was knocked unconscious by explosives while 
serving in Korea.  Notably, his STRs are silent for any 
complaints, findings, or treatment/hospitalizations of such 
an injury.  The Board also notes with significance that when 
the Veteran first started complaining of headaches and 
psychiatric symptoms in 1980, he denied a history of trauma.  
In the course of his extensive treatment for chronic 
headaches and depressive disorder, and his claim for SSA 
disability benefits, the Veteran has also never reported 
having been knocked unconscious while serving in Korea.  The 
silence in the Veteran's STRs, postservice treatment records, 
and SSA records, for any mention of such an injury in service 
has substantially more probative value than the Veteran's 
self-serving, more recent recollections of such an event.  
The Board recognizes that the Veteran has attempted to submit 
corroborating evidence in the form of E.S.'s statement; 
however, E.S. does not offer any specifics as to the 
Veteran's alleged incident, except to say that he recalls 
visiting the Veteran while he was unconscious in the 
hospital.  Furthermore, E.S.'s statement contradicts the 
Veteran's allegation of an in-service injury because he 
states that shortly after the Veteran's hospitalization, he 
suffered from the "same illness" [notably without report of 
trauma]and was also unconscious and hospitalized.  

Finally, the Board has also considered the Veteran's 
statements as well as the other lay statements he has 
submitted to the effect that he has suffered from headaches 
and depression continuously since service, and finds that 
such statements are unsupported by the medical evidence of 
record, and are contradicted by more contemporaneous clinical 
findings/notations (which by their very nature and timing 
have greater probative value).  As has been noted, the 
Veteran did not complain of headaches and psychiatric 
symptoms until 1980.  When he first sought treatment for 
headaches in August 1980 followed by psychiatric treatment in 
November 1980, he did not report a prior history of either 
disability.  With each subsequent treatment, the Veteran 
reported that his headaches and depressive symptoms had their 
onset in 1980 (not some 12 years earlier, in service, as he 
now alleges).  The Board notes that lay statements made when 
medical treatment is being rendered may be afforded greater 
probative value than later statements made with self-interest 
in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that, although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's headaches and depressive disorder had their onset 
in, or are related to, his service.  Accordingly, the claims 
must be denied.


ORDER

Service connection for a disability manifested by memory loss 
is denied.

Service connection for headaches is denied.

Service connection for a depressive disorder (claimed as 
nerves) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


